Citation Nr: 1824574	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for attention deficit disorder (ADD), to include as secondary to the service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.T.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2001 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of the proceedings has been associated with the record.  The Veterans Law Judge that presided over the August 2012 hearing is no longer employed at the Board.  In March 2018, the Veteran indicated that he wished to proceed without another Board hearing. 

The Board remanded the appeal in November 2013 to obtain outstanding treatment records and to afford the Veteran a VA examination to determine the nature and etiology of his ADD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, VA obtained an addendum medical opinion to address the etiology of the Veteran's claimed ADD.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for attention deficit/hyperactivity disorder.  However, he diagnosed bulimia nervosa and borderline personality disorder by history.  The VA examiner stated that the Veteran would benefit from further neuropsychiatric testing and evaluation to determine and evaluate the Veteran's other psychiatric diagnoses.  Based upon the forgoing, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine the nature and etiology of his acquired psychiatric disorders other than major depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders other than major depressive disorder.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorders, other than major depressive disorder, were incurred during active service.  

If the VA examiner finds that any acquired psychiatric disorders, other than major depressive disorder, were not incurred during his active service, he or she is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorders, other than major depressive disorder, were caused or aggravated beyond their natural progression by his service-connected major depressive disorder.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




